Citation Nr: 0923558	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a cold 
weather injury, bilateral feet. 


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1950 to April 1955.  Service in Korea is 
indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of March and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

Procedural history

Service connection for PTSD was initially denied by the RO in 
a November 2001 rating decision.  The Veteran did not appeal.

In September 2005, the Veteran filed to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD.  This request was denied in the above-referenced 
March and April 2006 rating decisions.  In addition, the RO 
denied the Veteran's claim of entitlement to service 
connection for residuals of a cold injury to the feet in the 
March 2006 rating decision.  The Veteran disagreed and 
subsequently perfected an appeal as to each issue.  

In May 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

Following this hearing, the Veteran submitted evidence 
directly to the Board in June 2009, which was accompanied by 
a written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Remanded issue

The issue of entitlement to service connection for residuals 
of a cold injury to both feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In November 2001, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did 
not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the November 2001 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2001 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the November 2001 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

The Veteran claims entitlement to service connection for 
PTSD.  Implicit in his claim is the contention that new and 
material evidence has been received since the prior denial 
which is sufficient to reopen the previously-denied claim.  

The Veteran's claim for service connection for residuals of 
cold injuries of the feet is being remanded for further 
evidentiary development; this will be discussed in the Remand 
section below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated September 27, 2005, including evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the September 2005 VCAA letter stated: 
"You were previously denied service-connected compensation 
for PTSD.  You were notified of the decision on November 6, 
2001."  See the September 2005 VCAA letter, page 1.  The 
September 2005 letter further notified the Veteran that 
evidence sufficient to reopen his previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Further, the 
letter notified the Veteran of the reason his previous claim 
was denied; namely, "because there was no evidence that an 
actual in-service stressor occurred."  In that connection, 
the letter specified to the Veteran that "the evidence you 
submit must relate to this fact."     See id.  As such, the 
Veteran was adequately advised of the basis for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military and VA Medical Centers.  The Veteran was also 
advised in the letter that a VA examination would be provided 
if necessary to decide his claim.  With respect to private 
treatment records, the September 2005 letter informed the 
Veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  

The September 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b).  
See the September 2005 VCAA letter, page 2.  However, 38 
C.F.R. § 3.159 was revised, effective May 30, 2008.             
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008] removed the provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the Veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an April 20, 2009 letter from the RO.  In any event, 
because the Veteran's request to reopen his claim is now 
being denied by the Board, elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim to reopen in March 2006.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, following the issuance of the 
April 2009 Dingess letter, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran testified via videoconferencing equipment before 
the undersigned Veterans Law Judge in May 2009, and neither 
the Veteran nor his attorney have pointed to any prejudice or 
due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his attorney have been afforded the 
opportunity to present evidence and argument in support of 
his claim.  As was detailed in the Introduction, the Veteran 
testified before the undersigned Veterans Law Judge in May 
2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R.  § 3.304(f) 
(2008); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, at 395-396.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  That 
section does not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  As a general matter, a 
statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat.  The terms 
"operation" and "campaign" may encompass both combat and 
non-combat activities.    Accordingly, the fact that a 
veteran participated in a particular operation or campaign 
does not necessarily establish that the veteran engaged in 
combat.  However, evidence of participation in a particular 
"operation" or "campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
September 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

Initial matter - missing service records

The Board notes that the Veteran's service personnel records 
have been lost in a fire.  See the March 7, 2006 Formal 
Finding on the unavailability of personnel records.  The 
Court has held that in cases where records once in the hands 
of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for PTSD was previously 
denied in a November 2001 rating decision.  In that decision, 
the RO determined from the evidence of record [to include the 
Veteran's service treatment records, the Veteran's statements 
and PTSD stressor letter responses, his DD-214, and the 
medical reports of R.T.M. and a fee-based QTC examiner] that 
no credible supporting evidence had been submitted showing 
that the Veteran's claimed in-service stressors actually 
occurred. Although the record contained medical evidence of a 
PTSD diagnosis and a medical nexus opinion relating the 
Veteran's PTSD to his military service, the RO in essence 
denied the claim because element (2) of 38 C.F.R. § 3.304(f) 
remained unsatisfied.  

More specifically, the RO denied the Veteran's claim in 
November 2001 because the Veteran's contentions that he was 
exposed to combat while serving with the 
48th Field Artillery, witnessed an ammunition truck explosion 
and an apparent suicide attempt of a soldier, and manned a 
.50 caliber machine gun while standing guard after 'bed check 
Charlie," were too vague to be verified.  See the RO's 
November 2001 rating decision.  Though the Veteran served on 
active duty during a recognized combat period, the RO noted 
that the Veteran did not receive any medals from this service 
"deemed necessary to concede the occurrence of a in-service 
combat related stressor."  

The Veteran did not appeal the November 2001 rating decision; 
therefore, the decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. § 
5108;  see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after November 2001) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether a claimed in-service stressor actually 
occurred.  
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD has not been 
submitted.

The evidence pertaining to the Veteran's PTSD claim added to 
the claims folder since November 2001 consists of 
photographs, Internet printouts, a statement from the 
Veteran's ex-wife, statements and testimony of the Veteran, 
and written argument from the Veteran's attorney.

In October 2006, the Veteran submitted a series of 
photographs depicting him and other servicemembers posing in 
uniform, presumably while serving in Korea.  One photo in 
particular shows the Veteran holding a cake with "48th 
Field" written on it.  Submitted with the photos was a 
photocopy of two envelopes addressed to the Veteran while he 
was serving in the 48th Field Artillery Battalion.  Although 
new, these photos fail to illustrate anything other than the 
fact that the Veteran served in Korea as a cook in the 48th 
Field Artillery, which information was of record in November 
2001.  Indeed, the Veteran's DD-214 and service treatment 
records [which were of record prior to the November 2001 
rating decision] had already established these facts.  
Accordingly, the representations in these photographs are 
repetitive of evidence previously considered by the RO in its 
last final denial, and therefore, do not serve to verify 
whether a claimed in-service stressor actually occurred.  

The Veteran has also recently submitted Internet printouts 
regarding the Korean Service Medal, Korean War campaigns, 
"bed-check Charlie," unit citations, and various 
personalized stories of other soldiers who experienced combat 
while serving in the 48th Field Artillery, 7th Division during 
the Korean War.  While the Board does not doubt the general 
veracity of these articles, or that members of the 48th Field 
Artillery saw combat while serving in Korea, these articles 
crucially fail to show that the Veteran himself experienced 
combat action, or corroborate the Veteran's claimed in-
service stressors.  Thus, they do not constitute new and 
material evidence.

The Veteran's attorney has pointed to the Veteran's three 
bronze service stars, which were noted on his DD Form 214.  
See the June 1, 2009 Letter Brief, page 5.  The DD-214, and 
thus the fact that the Veteran was awarded three bronze 
service stars, was of record in November 2001.  Indeed, the 
RO rating decision specifically noted that fact [although 
erroneously upgrading them to "bronze stars" rather than  
"bronze service stars"]  The RO specifically rejected the 
notion that such awards were indicative of combat related 
stressors.  The attorney's argument is therefore not new 
evidence.    

In June 2009, the Veteran also submitted a statement from his 
ex-wife, D.G., which described the Veteran as "short-
tempered" "controlling," "paranoid," and stated that he 
"had nightmares about being in the Army."  Pertinently, the 
statement does not indicate that the Veteran mentioned any 
combat-related incidents or experiences while in service.  
The statement in no way serves to verify the Veteran's 
claimed in-service combat-related stressors.  

Finally, with respect to the Veteran's own statements and 
testimony, the Veteran reports the same stressors as were 
known at the time of the original RO denial in November 2001.  
The Veteran has not described the circumstances of his 
alleged stressors with enough specificity for verification.  
Accordingly, these additional statements are cumulative and 
redundant of the statements and evidence of record at the 
time of the last prior final denial and are therefore not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
[The Board notes that the Joint Services Records Research 
Center (JSRRC) made a formal finding of a lack of information 
required to corroborate stressors in April 2008.]

Critically, there is no evidence which has been added to the 
record subsequent to the November 2001 RO denial which 
corroborates the Veteran's alleged in-service stressors.  
Evidence as to element (2) of 38 C.F.R. § 3.304(f) was 
missing in November 2001 and it remains missing.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2008).  
Accordingly, in the absence of such evidence, the Veteran's 
claim may not be reopened, and the benefit sought on appeal 
remains denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is denied.



	(CONTINUED ON NEXT PAGE)






REMAND

2.  Entitlement to service connection for residuals of a cold 
weather injury, bilateral feet. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The Veteran claims that his current bilateral foot disability 
is a residual of a claimed cold injury [frostbite] that he 
sustained during his active duty military service.  

With respect to current disability, in 1993, the Veteran was 
diagnosed with "symptomatic feet, with previous diagnosis of 
gout under treatment."                   See the October 
1993 VA examiner's report.  Subsequently, the Veteran sought 
treatment at a VA Medical Center where he was diagnosed with 
peripheral vascular disease (PVD) affecting his feet, with 
multiple varicosities.  The Veteran's toes and partial foot 
were observed as having a "ruddy color with broken toe 
nails." See an August 24, 1998 VA outpatient treatment 
report.  Recent medical records show the Veteran received 
treatment for heel pain, and X-ray results in May 2006 
revealed a calcaneal plantar spur.  See the Veteran's May 19, 
2006 VA outpatient treatment report.  

With respect to in-service injury, the Veteran received 
treatment for a "calcaneal spur" while serving in Korea in 
February 1952.  See a February 26, 1952 handwritten service 
treatment note.  The specific treatment was listed as "(1) 
Hold; (2) Hot H20 soaks T.I.D.; (3) To be fitted heating pad 
[or water pad]."  See id. 

Of record is a May 2009 letter from Dr. T.A., who opined that 
the treatment the Veteran received in 1952 "would have 
nothing to do with 'calcaneal spur'" but rather would be 
used to treat frostbite of the feet. Dr. T.A. then noted that 
"[v]aricosities, skin discoloration of toes and feet, [and] 
broken toe nails all can be residuals from frostbite of feet 
and legs." Finally, Dr. T.A. related the Veteran's current 
foot disabilities to in-service frostbite of the feet.

Dr. T.A. specifically suggested that the Veteran "should be 
given a thorough Cold Injury Exam of his feet to cover all 
residuals."  See Dr. T.A.'s May 15, 2009 letter.  
In light of these findings, the Veteran's attorney has also 
asserted that the Veteran was never afforded a "Cold Injury 
Residual exam, which should have been ordered."  See the 
June 1, 2009 Letter Brief from the Veteran's attorney.  The 
Board agrees. 

Accordingly, because this case presents certain medical 
questions which cannot be answered by the Board, such must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R.     § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

The case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and ask 
that he provide the names and addresses of 
all health care providers who have treated 
him for his lower extremity disabilities.  
After securing appropriate consent from 
the Veteran, VBA should attempt to obtain 
any such records which are not already in 
the claims folder.  Any such medical 
records so obtained should be associated 
with the Veteran's VA claims folder. 

2.  VBA should then schedule the Veteran 
for a VA Cold Injury examination.  The 
examiner should review the Veteran's 
claims folder, and in light of the 
Veteran's medical history and clinical 
findings should render an opinion, with 
supporting rationale, as to the following 
questions:  

(i.)  Does the Veteran currently 
manifest residuals of a cold injury 
to his lower extremities?  

(ii.)  Is the treatment the Veteran 
received in February 1952 consistent 
with treatment for a calcaneal spur, 
for frostbite, or for both?  

(iii.)  If the Veteran currently 
manifests residuals of a cold injury 
in his lower extremities, is it as 
likely as not that these cold 
residuals are related to the 
Veteran's military service?  
		
The examiner should specifically comment 
upon the findings of Dr. T.A., expressing 
agreement or disagreement with his 
conclusions.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for residuals of a cold 
injury to the feet.  If the claim remains 
denied, the Veteran should be provided 
with a supplemental statement of the case, 
with a copy to his attorney.  An 
appropriate amount of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


